Title: To George Washington from Isaac Senter, 24 January 1794
From: Senter, Isaac
To: Washington, George


          
            Sir,
            Newport State of Rhode Island, Jany 24th 1794
          
          By the Death of my worthy friend & fellow Citizen, William Channing Esqr. the
            office of District Attorney for this Department, some time since, became vacant, &
            as I have been lately informed Still continues so.
          There have been two gentlemen, I am told, residing in Providence, recommended to fill
            that vacancy.
          It is Sir, with great deference that I presume to address you on a Subject of this
            kind—and were I much more advantageously known to the President, than I can boast of
            being, it would never be my expectation, or desire, to influence his Judgement in
            matters of this nature—but only to give that kind of honest information, which perhaps
            in Some instances may be indulgantly considered as a Duty to my country, as well as to
            its first magistrate.
          
          David Howell Esqr. L.L.D. one of the gentlemen in nomination, by some of the Citizens
            of Providence, was one of the patriots of this State as early as
            the year, 1775 & to my Knowledge has unremittingly continued So through the
            revolution—He adds to the most extensive Erudition, a legal
            knowledge, Second to no one Among us—He has been formerly a member of the Continental
            Congress & has Sustained Several important officces in this State—Among which was
            that of Judge of the Superior Court, at a period when iniquity was established by Law—By
            his extensive Law Knowledge, firmness & perseverance, he was the greate cause on the
            bench, of preventing the extensive and ruinous application of the penal Law of this
            State, which made it a Crime to refuse a tender of paper bills at par, at a time when
            they could be purchased with gold & silver, of the framers of this law, at Six for one
            —Had it not been for this & I may add some other able &
            honest exertions of Dr Howell in the various State offices he has held, the names of
            Some who are now high in Office, in this Government, would have
            been Seen, Among those of the other Gentlemen who recommend him to the President to fill
            the office of District Attorney for this District.
          May I be permitted to add, that it is my opinion as relative to the two candidates in
            question, that it would be agreeable to the greate body of freemen of this State, as
            well to the Generality of the Bar, that Dr Howell, should fill that vancancy. Sir, I have the honor to be your most obedt & devoted Servant
          
            Isaac Senter
          
        